160 S.E.2d 550 (1968)
1 N.C. App. 199
STATE of North Carolina
v.
Joe SQUIRES and Carl Johnson.
Nos. 68SC75, 68SC76.
Court of Appeals of North Carolina.
April 24, 1968.
*551 T. W. Bruton, Atty. Gen., by Millard R. Rich, Asst. Atty. Gen., for the State.
Guy E. Possinger, Charlotte, for defendant appellant Joe Squires.
Barry M. Storick, Charlotte, for defendant appellant Carl Johnson.
MALLARD, Chief Judge.
Each of the defendants was found by the trial judge to be indigent, and orders were entered appointing counsel to perfect their appeals, and providing that Mecklenburg County should pay the costs of the transcripts of the trial and the costs of printing of the record on appeal and the briefs.
The appeals of the defendants were docketed in the Court of Appeals as two cases. The testimony, the charge, and the argument of the Solicitor are included in the transcript filed in this Court; also the testimony is narrated in the record on appeal, and the argument of the Solicitor as well as the charge of the Court are again set forth in the printed record on appeal. Thus we have before us the testimony four times, the argument of the Solicitor four times, and the charge of the Court four times. Obviously, such repetition is unnecessary for the purpose of aiding this Court in a review of the assignments of error. Obviously, also, such repetition creates an unnecessary expense for Mecklenburg County. The fact of indigency should not be considered by a defendant as a license to be a spendthrift with the county's money.
Aside from needing only one record on appeal instead of two for co-defendants, we note that the assignments of error made by the defendants are the same and that they relate only to the argument of the Solicitor. Yet, we have the testimony of the witnesses and the charge of the Court each reproduced before us four times.
The records on appeal in each of the defendants' appeals were filed too late to comply with Rule 5 of the Rules of Practice in the Court of Appeals of North Carolina. If, as the record on appeal seems to indicate, the defendants were sentenced on 16 November 1967, the record on appeal should have been docketed in the Court of Appeals no later than 16 February 1968. They were both docketed in this Court on 27 February 1968. (For an explanation of Rule 5, see the opinion in Smith v. Starnes, 160 S.E.2d 547, which is being filed by this Court the same date as this opinion.)
Although the appeals were subject to dismissal for failure to comply with Rule 5, we have carefully considered each of *552 the assignments of error and find them to be without merit. Each of the assignments of error by each of the defendants is overruled.
We find no error.
BROCK and PARKER, JJ., concur.